Citation Nr: 1402216	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  00-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to January 25, 1999, for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to January 25, 1999.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971, including service in Vietnam from August 1970 to August 1971, and he is a Vietnam combat veteran.  Commendations and awards include a Combat Infantryman Badge and an Army Commendation Medal with an Oak Leaf Cluster and "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted an earlier effective date of March 5, 1975, for the Veteran's PTSD and assigned a 50 percent disability rating for the period prior to January 25, 1999.  

In January 2009, the Board denied the issue of a rating in excess of 50 percent for PTSD prior to January 25, 1999.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed Joint Motion for Remand, and in an Order dated in February 2010 the Court granted the parties' Motion, vacating the Board's January 2009 decision, and remanded the matter for action pursuant to the Joint Motion.  In August 2010, the Board remanded the case for additional development consistent with the parties' Motion.  

In a decision dated in July 2012, the Board denied the issue of entitlement to an initial disability rating in excess of 50 percent prior to January 25, 1999, for PTSD; and the issue of entitlement to TDIU prior to January 25, 1999.  In October 2012 the Veteran appealed that decision to the Court, and in March 2013 the parties filed a Joint Motion for Remand.  In an Order dated in March 2013 the Court vacated the Board's July 2012 decision and remanded the matter for action pursuant to the parties Motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that the Board failed to comply with a prior joint motion for remand that was granted by the Court because the Board did not discuss the Veteran's educational background, including his undergraduate education in psychology.  

In addition, based on the evidence of record, the Board finds that a VA psychiatric examination is necessary to address the severity of the Veteran's psychiatric disability during the period on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Finally, in light of the parties agreement in the joint motion, the Board finds that the RO must consider whether to refer this case to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals, such as friends, family members, former employers, former co-workers, etc., who have first-hand knowledge of his mental/emotional problems, particularly as regards his social and/or occupational functioning during the period on appeal.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  The Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his psychiatric disability throughout the extended period on appeal.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score throughout the appeal, as well as an assessment as to the impact of the Veteran's psychiatric disability during this period both socially as well as professionally.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's report of his psychiatric symptoms, the evidence of his income and employment history and the medical evidence in the claims folder.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, if the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met for any period during the appeal, the RO must specifically consider whether referral is warranted to Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and then return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

